In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00329-CV
     ___________________________

  IN THE INTEREST OF A.P., A CHILD


  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-691938-20


  Before Birdwell, Womack, and Wallach, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Mother appeals from the trial court’s judgment terminating her parental rights

to her child on the grounds that Mother endangered the child and failed to comply

with her court-ordered service plan.1 See Tex. Fam. Code Ann. § 161.001(b)(1)(D),

(E), (O), (b)(2). We affirm.

      Mother’s appointed appellate counsel filed a motion to withdraw and an Anders

brief stating that there are no arguable grounds for appeal. See Anders v. California, 386

U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77

(Tex. App.—Fort Worth 2003, no pet.) (holding that Anders procedures apply in cases

terminating parental rights). The brief meets the Anders requirements by presenting a

professional evaluation of the record and demonstrating why there are no arguable

grounds to be advanced on appeal. Further, Mother’s counsel (1) provided Mother

with copies of the motion to withdraw and the Anders brief, (2) informed Mother of

her rights to file a pro se response and to seek discretionary review from the supreme

court, and (3) advised Mother of her right to access the appellate record and provided

to her a form motion for effectuating that purpose. See Kelly v. State, 436 S.W.3d 313,

319–20 (Tex. Crim. App. 2014). Mother did not file a response and the Texas

Department of Family and Protective Services declined to file a brief.

      When an Anders brief is filed, we must independently examine the record to

determine if any arguable grounds for appeal exist. In re C.J., 501 S.W.3d 254, 255

      1
       Father also had his parental rights terminated but did not appeal the judgment.

                                            2
(Tex. App.—Fort Worth 2016, pets. denied). Our examination should consider the

record, the briefs, and any pro se response. In re L.B., No. 02-19-00407-CV, 2020 WL

1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.).

      After careful review, we agree with Mother’s counsel that there are no arguable

grounds for appeal in this case. We affirm the trial court’s judgment terminating

Mother’s parental rights.   However, we deny the motion to withdraw because

Mother’s counsel did not show good cause other than counsel’s determination that an

appeal would be frivolous. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016); C.J., 501

S.W.3d at 255. Thus, Mother’s counsel remains appointed in this case through any

proceedings in the supreme court unless otherwise relieved of these duties. See In re

P.M., 520 S.W.3d at 27.

                                                    /s/ Wade Birdwell

                                                    Wade Birdwell
                                                    Justice

Delivered: February 10, 2022




                                          3